DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/2/2021.  Claims 5 and 14 have been cancelled.  Claims 1-3, 6-7, 10-12, 15-16, and 18 have been amended.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s amendment.
	The 112 and 102 rejections have been withdrawn in view of applicant’s amendment.
	The claims, as amended, have been carefully considered and deemed not allowable in view of the following rejection necessitated by applicant’s amendment.	

Claim Objections
Claim 10 is objected to because it recites the sock in paragraph 2), applicant might consider reciting the flexible sock.  Appropriate correction is required.

Drawings
The drawings were received on 2/2/2021.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 15-16, 18-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Patent Application Publication No. US 2014/0358057 A1) in view of Martin (U.S. Patent Application Publication No. US 2018/0153716).
	Regarding independent claim 1, Figures 1-10 in Bradshaw discloses applicant’s claimed lower extremity garment (1), comprising:
a)    a flexible sock (37, paragraph 0023) configured to surround at least a user’s foot and ankle, said flexible sock (37) having a substantially L-shape with a base portion for receiving a user’s foot (foot portion of the sock 37) and a leg portion (leg portion of the sock 37) extending transverse from the base portion for receiving a user’s lower leg, said leg portion being sized to extend to a height above a user’s ankle (see Figures 1-2);
b)    a support structure (2, 3, paragraph 0027 describes posterior leg section 3 and plantar section 2 are produced as one-piece) including a semi-rigid support member (52, paragraph 0023 discloses support member 2, 3 is produced from thin-sheeted material which thin sheeted member is interpreted to correspond to a support member, paragraph 0025 discloses suitable material 52 of semi-rigid) that is integrated with the flexible sock (37) that is configured to extend upward along the user’s leg to a height below the height of said leg portion (Figure 3 illustrates opposing lateral and medial sides 28 of semi-rigid support member 3);

d)    said semi-rigid foot pad (2) including: medial and lateral side flanges (21, 22) at medial and lateral sides of the semi-rigid foot pad (2).
	Bradshaw does not disclose 
e)    said support structure being fixedly connected to said flexible sock such that the support structure and flexible sock together form an integrated lower extremity garment having the support structure integrated with said flexible sock, that is configured to be slid over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and the integrated lower extremity garment then slid over the user’s foot.
	However, Figure 23 in Martin discloses a support structure for the leg portion, paragraph 0238 describes the support structure integrated with a liner/sock using hook and loop fastening system.

	Therefore it would have been obvious to one of ordinary skill in the art to modify Bradshaw’s garment such that the support structure (3) being fixedly connected to the flexible sock using hook and loop fastening system, taught by Martin, as such attachment integrates the two in order to maintain bearing surface about the user’s limb thereby preventing the flexible sock from dislodging from limb.
	Regarding claim 2, the combination of Bradshaw/Martin, presented above, discloses applicant’s claimed lower extremity garment comprising all features as recited in these claims,  wherein said flexible sock (37) is configured to fully envelop a user’s entire foot and lower leg to said height above the user’s ankle (see Figures 1-2 in Bradshaw), wherein said semi-rigid support member (52, thin sheeted, paragraph 0023 in Bradshaw) being fixedly connected to said flexible sock (37) involves being removably connected thereto (Martin teaches hook and loop fastener which allows the two to being removably connected).
Regarding claim 3, the combination of Bradshaw/Martin, presented above, discloses applicant’s claimed lower extremity garment comprising all features as recited in these claims,  wherein said garment (1) is sized to be worn within footwear including shoes or sneakers (39, paragraph 0023 in Bradshaw), wherein said semi-rigid support member (52, thin sheeted, paragraph 0023 in Bradshaw) is covered by said flexible sock portion when worn by the user, and wherein said semi-rigid support member is fixedly connected to said flexible sock by being integrally attached thereto by at least one of mechanical connection (Martin’s loop and hook fastener is a mechanical connection).
Regarding independent claim 6, Figures 1-10 in Bradshaw discloses applicant’s claimed method for supporting the ankle of a user, comprising:
a)    providing a lower extremity garment including:
a flexible sock (37, paragraph 0023) configured to surround at least a user’s foot and ankle, said flexible sock (37) having a substantially L-shape with a base portion for receiving a user’s foot (foot portion of the sock 37) and a leg portion (leg portion of the sock 37) extending transverse from the base portion for receiving a user’s lower leg, said leg portion being sized to extend to a height above a user’s ankle (see Figures 1-2);
a support structure (2, 3, paragraph 0027 describes posterior leg section 3 and plantar section 2 are produced as one-piece) including a semi-rigid support member (52, paragraph 0023 discloses support member 3 is produced from thin-sheeted material which thin sheeted member is interpreted to correspond to a support member, paragraph 0025 discloses suitable material 52 of semi-rigid) that is integrated with the leg portion of said flexible sock (37) that is configured to extend upward along the user’s leg to a height below the height of said leg portion (Figure 3 illustrates opposing lateral and medial sides 28 of semi-rigid support member 3);
said support structure (2, 3) further including said semi-rigid support member (3, thin sheeted, paragraph 0023) being connected to a semi-rigid foot pad (2, paragraph 0023 discloses support member 2, 3 is produced from thin-sheeted material 52, paragraph 0025 discloses suitable material 52 of semi-rigid) that is integrated with said foot portion of said flexible sock (37) and that is configured to support a bottom of a user’s foot (see Figure 10) such as to provide dorsal assist of the foot in the frontal plane to assist lifting of the user’s forefoot from falling downward due to the semi-rigid support member of the lower extremity garment being supported along the user’s leg while the semi-rigid foot pad 2 is supported by the semi-rigid support 
said semi-rigid foot pad (2) including: medial and lateral side flanges (21, 22) at medial and lateral sides of the semi-rigid foot pad (2); and 
b) placing the lower extremity garment on the lower leg of a user by sliding the lower extremity garment over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and then sliding the lower extremity garment over the user’s foot.
Bradshaw does not disclose 
said support structure being fixedly connected to said flexible sock such that the support structure and flexible sock together form an integrated lower extremity garment having the support structure integrated with said flexible sock, that is configured to be slid over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and the integrated lower extremity garment then slid over the user’s foot.
	However, Figure 23 in Martin discloses a support structure for the leg portion, paragraph 0238 describes the support structure integrated with a liner/sock using hook and loop fastening system.
	One of ordinary skill in the art would have recognized that Bradshaw and Martin are solving the same problem, which is to maintain the sock securely lodged onto the wearer’s leg portion.
Therefore it would have been obvious to one of ordinary skill in the art to modify Bradshaw’s garment such that the support structure (3) being fixedly connected to the flexible sock using hook and loop fastening system, taught by Martin, as such attachment integrates the 
 Regarding claim 7, the combination of Bradshaw/Martin, presented above in independent claims, discloses applicant’s claimed method for supporting the ankle of a user, further including providing dorsal assist (25, dorsal pad) of the user’s foot in the frontal plane with said lower extremity garment (1).
Regarding claim 8, the combination of Bradshaw/Brown, presented above in independent claims, discloses applicant’s claimed method for supporting the ankle of a user, further including providing arch support (34, Brown teaching) for the user with said lower extremity garment.
Regarding claim 9, the combination of Bradshaw/Brown, presented above in independent claims, discloses applicant’s claimed method for supporting the ankle of a user, further including providing cushioning (59, Figure 3 in Bradshaw) under the sole of the user’s foot with said lower extremity garment.
Regarding independent claim 10, Figures 1-10 in Bradshaw discloses applicant’s claimed lower extremity garment (1), comprising:
a)    a flexible sock (37, paragraph 0023) configured to surround at least a user’s foot and ankle, said flexible sock (37) having a substantially L-shape with a base portion for receiving a user’s foot (foot portion of the sock 37) and a leg portion (leg portion of the sock 37) extending transverse from the base portion for receiving a user’s lower leg (see Figures 1-2);

c)    said support structure (2, 3) further including a semi-rigid foot pad (2) integrated connected to said semi-rigid structure member (3) integrated with with the sock (37) in said foot portion and configured to support a bottom of a user’s foot (see Figures 1-2 and 10 illustrates foot pad 2 integrating with  sock 37 and the foot pad 2 supports the user’s foot); and
d) wherein said lower extremity garment (1) is configured to provide dorsal assist of the user’s foot to assist lifting of the forefoot of the user from falling downward (Brawshaw’s support structure 3 and foot pad 2 are fully capable of provide dorsal assist of the foot in the frontal plane to assist lifting of the user’s forefoot from falling downward);
e) wherein said semi-rigid foot pad (2) includes medial and lateral flanges (21, 2) formed by raised borders of the semi-rigid foot pad (2) on the medial and lateral sides (see Figure 3) of the semi-rigid foot pad (2) such as to reduce inversion and eversion at the user’s sub-talar joint, said medial and lateral flanges (21, 22) being raised a height sufficient to fix the position of the user’s foot on the semi-rigid foot pad (2).
Bradshaw does not disclose said support structure being fixedly connected to said flexible sock such that the support structure and flexible sock together form an integrated lower extremity garment having the support structure integrated with said flexible sock, that is configured to be slid over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and the integrated lower extremity garment then slid over the user’s foot.
the semi-rigid support member being retained along the user’s lower leg while being fixedly connected to said flexible sock which surrounds the user’s lower leg such that said semi-rigid foot pad connected to said semi-rigid support member provides said dorsal assist.
However, Figure 23 in Martin discloses a support structure for the leg portion, paragraph 0238 describes the support structure integrated with a liner/sock using hook and loop fastening system.
	One of ordinary skill in the art would have recognized that Bradshaw and Martin are solving the same problem, which is to maintain the sock securely lodged onto the wearer’s leg portion.
Therefore it would have been obvious to one of ordinary skill in the art to modify Bradshaw’s garment such that the support structure (3) being fixedly connected to the flexible sock using hook and loop fastening system, taught by Martin, as such attachment integrates the two in order to maintain bearing surface about the user’s limb thereby preventing the flexible sock from dislodging from limb and thereby provides said dorsal assist and additionally, the Bradshaw/Martin lower extremity garment is configured to be slid over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and the integrated lower extremity garment then slid over the user’s foot.
Regarding claim 11, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed lower extremity garment comprising all features as recited in these claims, 
Regarding claim 12, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed lower extremity garment comprising all features as recited in these claims, wherein said garment is sized to be worn within footwear including shoes or sneakers (paragraph 0023, Bradshaw), wherein said semi-rigid support member (52, thin sheeted, paragraph 0023 in Bradshaw) is covered by said flexible sock portion when worn by the user, and wherein said semi-rigid support member is fixedly connected to said flexible sock by being integrally attached thereto by at least one of mechanical connection (Martin’s loop and hook fastener is a mechanical connection).
Regarding independent claim 15, the combination of Bradshaw/Martin, presented above in independent claims, discloses applicant’s claimed method for supporting the ankle of a user, comprising: 
placing the lower extremity garment of claim 10 on the lower leg of a user (see Figure 1 in Bradshaw) while said support structure is fixedly connected to said flexible sock (Martin teaches loop and hook fastener) such that the support structure and the flexible sock together form an integrated lower extremity garment, by sliding the integrated lower extremity garment over the end of the user’s foot with the user’s toes placed into an open end of the flexible sock and then sliding the integrated lower extremity garment over the user’s foot (the Bradshaw/Martin lower extremity garment is configured to be slid over the end of the user’s foot 
Regarding claim 16, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, further including providing dorsal assist (25, dorsal pad) of the user’s foot in the frontal plane with said lower extremity garment (1).
Regarding claim 18, the Bradshaw/Martin combination, presented above in independent claims, discloses applicant’s claimed method for supporting the ankle of a user, further including providing cushioning (59, Figure 3 in Bradshaw) under the sole of the user’s foot with said lower extremity garment.
Regarding claim 19, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, further including (a) said support structure (2, 3) including a heel cup (Figure 10 in Bradshaw illustrates structure support 2, 3 includes heel cup) configured to stabilize the user’s foot that includes raised edges that extend upwardly at least about 10 mm on both medial and lateral sides of the user’s heel (Figure 3 illustrates the structure support extends upward beyond the malleolus which deems to cover at 10 mm).
Regarding claim 24, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, wherein said support structure (2,3) further includes a heel cup proximate a rear of the semi-rigid foot pad (2) that includes raised edges that extend upwardly at least about 10 mm on medial and lateral sides of the user’s heel (Figure 3 in Bradshaw illustrates the structure support extends upwardly beyond the malleolus which deems to cover at 10 mm laterally and medially).
s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Patent Application Publication No. US 2014/0358057 A1)/Martin (U.S. Patent Application Publication No. US 2018/0153716), in view of Nasser U.S. Patent Application Publication No. US 2016/0309794 A1).
Regarding claims 4 and 13, the combination of Bradshaw/Martin, presented above, discloses applicant’s claimed lower extremity garment comprising all features as recited in these claims.
The combination does not disclose said garment is configured to have a width of less than 3.5 mm along medial and lateral sides thereof.
However, Nasser teaches analogous sock/garment (16) is configured to have a width of less than 3.5 mm along medial and lateral sides thereof (claimed limitations a width along medial and lateral side, such recitations is interested to be a thickness), Figures 2-3 in Nasser illustrates thickness of foot pad (2) which is the thickness of enclosures (4, 6, 8, 10, 12, 14) of the foot pad (2), paragraph 0019 teaches the thickness of enclosures can be about 1 mm to about 5mm, such thickness range corresponds to claimed limitations of a width less than 3 mm width along medial and lateral sides.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify Bradshaw/Martin’s garment having a width of less than 3.5 mm or 3 mm along medial and lateral sides thereof (interpreted to be a thickness), taught by Nasser, as such thickness deems to provide therapeutic acupressure, thereby relieving pain (paragraph 0004-0005).

s 17 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Patent Application Publication No. US 2014/0358057 A1)/Martin (U.S. Patent Application Publication No. US 2018/0153716), in view of Brown U.S. Patent No. 6,361,514).
Regarding claim 17, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user.
The combination does not disclose providing arch support for the user with said lower extremity garment.
	However, Figures 1-4 in Brown teaches an analogous foot pad (20) comprising an arcuate arch support portion (34) proximate a middle of the semi-rigid foot pad (20, column 3 lines 24-25 teaches foot pad is plastic, which is semi-rigid material).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify Bradshaw/Martin’s semi-rigid foot pad (2) to include an arcuate arch support portion proximate a middle thereof, taught by Brown, as the arcuate arch support portion accommodate and conform to the contour of the person’s arch (paragraph 0018) for purposes of preserving normal gait (column 4 lines 22-27).
Regarding claim 25, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user including the semi-rigid foot pad (2).
The combination does not disclose an arcuate arch support portion proximate a middle of the semi-rigid foot pad (2).
	However, Figures 1-4 in Brown teaches an analogous foot pad (20) comprising an arcuate arch support portion (34) proximate a middle of the semi-rigid foot pad (20, column 3 lines 24-25 teaches foot pad is plastic, which is semi-rigid material).

Regarding claim 26, the Bradshaw/Martin/Brown combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, wherein said support structure (2,3) further includes a heel cup proximate a rear of the semi-rigid foot pad (2) that includes raised edges that extend upwardly at least about 10 mm on medial and lateral sides of the user’s heel (Figure 3 in Bradshaw illustrates the structure support extends upwardly beyond the malleolus which deems to cover at 10 mm laterally and medially).
Regarding claim 27, the Bradshaw/Martin/Brown combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, wherein said semi-rigid foot pad (2) further includes a cushion pad (59, Figure 3 and paragraph 0029 in Bradshaw) along a top surface of the semirigid foot pad (2).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Patent Application Publication No. US 2014/0358057 A1)/Martin (U.S. Patent Application Publication No. US 2018/0153716), in view of Fontaine (U.S. Patent Application Publication No. US 2013/0060181).
Regarding claims 20-21, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user, further including after placing the lower extremity garment on the lower leg of a user having the user extend the user’s foot with 
The combination does not disclose the thickness of the lower extremity garment around each of the lateral sides of the user’s foot is not more than about 4.0 mm.
However, Fontaine teaches an orthopedic liner (1) that is to be worn inside a footwear, specifically, Figure 4 illustrates the orthopedic liner (1) has lateral thickness and that the thickness is less than 1mm (paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Bradshaw/Martin’s sock such that it is less than 1 mm, taught by Fontaine, which is no more than 4 mm, as such thin dimension would impose no cumbersome when worn with a footwear (paragraph 0050).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (U.S. Patent Application Publication No. US 2014/0358057 A1)/Martin (U.S. Patent Application Publication No. US 2018/0153716), in view of Mason (U.S. Patent No. 4,938,777).
Regarding claims 22-23, the Bradshaw/Martin combination, presented above, discloses applicant’s claimed method for supporting the ankle of a user applying the device of claim 10.
The combination does not disclose the device further including at least one strap member configured to surround at least a portion of the leg portion when worn, wherein said at least one strap member includes at least one adjustable strap member, and wherein said at least one adjustable strap member extends over said flexible sock, such that the strap is adjustable by the user while said lower extremity garment is worn by the user with the user’s foot and ankle within the flexible sock.
.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAMTU T NGUYEN/Examiner, Art Unit 3786           

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786